Citation Nr: 0841877	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1969, 
including service in the Republic of Vietnam from August 1966 
to August 1967.  It also appears that the veteran had service 
with the Army National Guard, encompassing a period of active 
duty for training and inactive duty for training from August 
1977 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above-
referenced claim.  


FINDINGS OF FACT

1.  In May 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran did not perfect an appeal 
of that decision.

2.  Evidence received since the May 2002 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision which denied the veteran's claim 
of entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a); 20.1103 (2008).

2.  Subsequent to the May 2002 RO decision that denied the 
veteran's claim of entitlement to service connection for 
PTSD, new and material evidence sufficient to reopen the 
claim was not received; therefore, the claim remains denied.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA satisfied the duty to notify with respect to the 
application to reopen the previously denied claim by means of 
letters to the veteran dated in November 2004, February 2005, 
and June 2007.  The veteran was told of what was required to 
substantiate his claim for reopening a previously denied 
claim, and of his and VA's respective duties, i.e., that VA 
would attempt to get any additional records that he 
indentified as being helpful to his claim.  The letters 
provided the veteran with notice of what evidence and 
information was necessary to reopen his previously denied 
claim and to establish entitlement to the underlying claim 
for the benefit sought on appeal.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Under these circumstances, the Board finds 
that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

A VA examination need not be provided for the veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist by 
affording the veteran a VA examination is not triggered.  See 
38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  A review of the record 
indicates that the veteran was previously denied service 
connection in a May 2002 rating decision.  The veteran failed 
to file a Notice of Disagreement and the rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A disallowed service connection claim shall only be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to the final claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the May 2002 rating 
decision included the veteran's service personnel records, 
which confirmed the veteran's service in the Republic of 
Vietnam from August 1966 to August 1967.  No medical records 
or information regarding any in-service stressors were 
associated with the file.  In the May 2002 rating decision, 
the RO determined that the available evidence did not show a 
confirmed diagnosis of PTSD to permit service connection and 
there was no information with which to verify the occurrence 
of an in-service stressor.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In his attempt to reopen the claim, the evidence received 
since the May 2002 final decision includes evidence of:  the 
veteran's service personnel and medical records, private 
medical records, verification information regarding the 
claimed in-service stressors, and the veteran's statements.  
While the evidence of record indicates that the veteran was 
newly diagnosed with PTSD in May 2005, as described below, 
the evidence submitted subsequent to the May 2002 rating 
decision does not corroborate the claimed in-service 
stressors to warrant service connection.  

Subsequent to the May 2002 rating decision, the RO obtained 
the veteran's service medical records, which did not indicate 
that he was ever treated for an acquired psychiatric 
disorder, including PTSD, during his period of service or his 
periods of active and inactive duty for training.  

In a February 2005 rating decision, the RO determined that 
there continued to be no new evidence of a PTSD diagnosis or 
of specific information regarding the claimed in-service 
stressors.  Due to this lack of evidence, the veteran's 
November 2004 application to reopen the claim was denied.  

In a February 2006 Statement in Support of Claim, the veteran 
stated that he served in Vietnam with the 588th Engineer 
Battalion, which was attached to the 25th Infantry Division 
at Tay Ninh.  He identified his in-service stressors as well.  
According to the veteran, his base came under attack numerous 
times while in Vietnam.  As an additional in-service 
stressor, he reported that in September 1966 one of his 
comrades was killed by shrapnel from an incoming attack.  

The veteran's service personnel records indicated that the 
veteran was assigned to B Company of the 588th Engineer 
Battalion during his service in the Republic of Vietnam.  

The veteran submitted a letter from E.W.H., M.D., dated in 
May 2005, which indicated that he had been diagnosed with 
chronic PTSD.  The letter included a recount of the veteran's 
report of his PTSD symptoms as well as his military history 
in Vietnam, to include experiencing daily incoming sniper 
fire and witnessing many soldiers being killed and wounded.  
Dr. E.W.H. indicated that the veteran had been prescribed 
medication for his PTSD and that he would be seen for 
medication monitoring and cognitive behavioral psychotherapy.

Subsequently, the RO obtained the veteran's medical treatment 
records from G.P.C., dated from May 2005 to May 2006, which 
documented the veteran's reports of his PTSD symptoms and 
military history.  The medical treatment records revealed 
that the veteran was prescribed medication for his PTSD.  

In February 2006, the veteran submitted an excerpt from a 
January 2003 Board decision in an unrelated case.  He 
highlighted a sentence in the decision that provided that a 
document from the Daily Staff Journal of the 79th Engineer 
Group "reflected that, on September 3, 1966, a five-ton 
tractor, or "low bed rig," from Company A of the 588th 
Engineer Battalion was seriously damaged by a command 
detonated mine while near Tay Ninh."  The Board went on to 
say that one solider was killed and an another wounded in the 
incident.  

The RO obtained excerpts from a United States Army Vietnam 
(USARV) Circular entitled "Station Listing," dated from 
June 1966 to April 1967, in an attempt to verify the claimed 
in-service stressors.  According to USARV records, the 
veteran's unit was in Phu Loi, Vietnam in September 1966.  
The records indicated that his unit did not go to Tay Ninh 
until April 1967.  

A records search conducted by the Joint Services Records 
Research Center (JSRRC) confirmed the mine strike incident 
involving A Company of the 588th Engineer Battalion near Tay 
Ninh in September 1966.  There was one casualty and one 
soldier who was wounded in action from A Company during this 
incident; however, their names were unknown.  

In a July 2007 Statement in Support of Claim, the veteran 
stated that he did not work in Phu Loi during his service in 
Vietnam and had no knowledge of this area.  Instead, the 
veteran reported that he worked in Cu Chi and Tay Nihn.

In a July 2007 memorandum, the RO issued a formal finding, in 
which it determined that the there was insufficient 
information to send to JSRRC and/or research Army records to 
verify the claimed in-service stressors, despite having 
exhausted all efforts to obtain this information.  The RO 
indicated that all procedures to obtain this information from 
the veteran had been followed.  It was the RO's determination 
that any further attempts in this regard would be futile.  

Analysis

The Board finds that although the evidence submitted since 
the May 2002 rating decision is new, in that it was not 
previously of record, the newly submitted evidence is not 
material in that it does not substantiate the claim for 
service connection.  The Board recognizes that the veteran 
has submitted new evidence of his PTSD diagnosis, as 
reflected in the May 2005 letter from Dr. E.W.H., and that 
the diagnosis satisfies the initial criteria for service 
connection.  Nevertheless, there continues to be no evidence 
of record that verifies the claimed in-service stressors that 
the veteran has associated with his condition.  Thus, the 
application to reopen the previously denied claim for service 
connection for PTSD must be denied, as there is no evidence 
that raises the possibility of substantiating the claim. 

The Board recognizes that the new evidence associated with 
the claims file includes the veteran's service medical and 
personnel records.  Under 38 C.F.R. § 3.156(c), if relevant, 
official service department records previously not associated 
with the claims file are obtained, the prior determination 
will be reconsidered.  Although his service records are newly 
associated with the claims file, they are not relevant to the 
veteran's claim for PTSD, as they do not provide any 
information indicating that his current PTSD is related to 
service or otherwise verify the claimed in-service stressors.  
Because the records are not relevant, they cannot be 
considered new and material evidence to warrant reopening the 
claim.  

The Board determines, and as indicated in the July 2007 VA 
formal finding, that the evidence is insufficient to verify 
the veteran's claimed in-service stressors.  With regard to 
his account of his unit being under attack while serving in 
Vietnam, there is no specific information regarding the dates 
of the alleged attacks, the location of his unit when the 
attacks occurred, or the identity of any witnesses.  
Similarly, the in-service stressor regarding the death of the 
veteran's comrade is also unverified because the identity of 
the comrade and the location of the event have not been 
provided.  The only evidence related to the actual occurrence 
of both of the veteran's claimed in-service stressors is his 
own uncorroborated statements.  As the in-service stressors 
could not be verified, the Board finds that there is no basis 
for service connection under VA regulations.

Although the September 1966 mine strike involving A Company 
has been confirmed, this incident does not corroborate any of 
the claimed in-service stressors.  Initially, the Board notes 
that the veteran was never assigned to A Company; instead he 
served in B Company.  Moreover, the evidence obtained from 
USARV records show that the veteran's unit was in Phu Loi 
during September 1966, not Tay Ninh.  While the veteran has 
denied ever working in Phu Loi, there is no evidence to 
suggest that he was not with his unit in September 1966 or 
that he was involved in the mine strike incident.  The fact 
that the Board may have confirmed the mine strike incident in 
an unrelated case, with evidence separate and distinct from 
the veteran's claim, does not in and of itself confirm that 
the claimed in-service stressors identified in this case 
actually occurred.    

In summary, the evidence received since the May 2002 final 
decision does not provide evidence to corroborate that the 
claimed in-service stressors actually occurred or otherwise 
connect the veteran's current PTSD to his period of active 
service.  The new evidence is merely cumulative of previously 
submitted evidence or not bearing on the questions of a nexus 
between the currently manifested PTSD  and service or the 
occurrence of the claimed in-service stressors.  Therefore, 
the additional evidence received is not "material" since it 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection may not be reopened.


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for PTSD is not reopened 
and the claim remains denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


